Citation Nr: 1542382	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  11-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1978 to February 1982.  He had additional reserve service from September 1988 to September 2005, including an activation period under the provisions of 38 U.S.C. § 101(2) from August 16, 2004, to September 8, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issue of entitlement to service connection for right and left knee disabilities for additional development in February 2014 and October 2014.  

A December 2014 rating decision granted entitlement to service connection for a right knee disability.  The appeal as to that matter is considered to have been fully resolved.


REMAND

Although this claim was previously remanded, the Board finds that additional VA efforts are required to obtain any existing pertinent medical records from the Maui Medical Group and North Shore Orthopedics dated from January 2003 to August 2004.  The available record shows that subsequent to the October 2014 remand private treatment records dated from November 2009 to August 2014 were received from these medical care providers, but that the Veteran has not been notified that earlier dated private treatment records were not received.  Therefore, further efforts are required for an adequate determination as whether a pre-existing left knee disability underwent an increase in severity during service in August 2004.  

It is significant to note that the available record shows that the Veteran has asserted that he has a left knee disability that was either caused or aggravated by service.  In an October 2009 application for VA compensation he asserted that a left knee disability due to arthritis and surgery began in September 2004.  At the hearing in November 2011 the Veteran testified that he had injured his left knee at home and not on duty, and had been receiving private medical treatment for a sprained knee ligament prior to being called back to active service.  He reported that he re-injured his left knee while carrying his gear upstairs at Schofield Barracks when he was activated for deployment to Iraq in August 2004.  

At a Board hearing in September 2012, the Veteran testified that he initially injured his left knee at home in the 1980s and that his private doctor treated him for a strained ligament and torn meniscus of the left knee.  He stated his knee had gotten worse doing physical training and walking in service.  He stated he was undergoing physical therapy when he was called back to service and that he presented statements from his private doctors noting that he was unable to function fully due to left knee injuries.  He stated that his knee had worsened while he was at Schofield Barracks.  He reported that he did not have a profile excusing him from full training and upon arriving at Schofield Barracks his left knee popped while he was carrying his backpack up stairs.  

Service treatment records show a February 2003 examination revealed a normal clinical evaluation of the lower extremities.  In a report of medical history, the Veteran stated that he had injured his right knee during physical training in March 2002.  The examiner provided a diagnosis of right knee ligament sprain during training in March 2002, with no sequelae.  Records dated August 24, 2004, requested an orthopedic consultation for left knee ligament tears with effusion and pain and for right knee ligament tears.  A consultation report noted complaints of left knee pain with a date of injury in May 2004 and a private hospital diagnosis of medial collateral ligament (MCL) sprain.  It was noted the Veteran also complained of instability and several episodes of twisting injury since arriving for training and deployment.  An August 25, 2004, orthopedic clinic report notes that he complained of bilateral knee pain which was worse with running and marching.  A temporary physical profile for a left knee injury was granted on August 26, 2004.  An August 26, 2004, magnetic resonance imaging (MRI) scan of the left knee revealed a medial meniscus tear of the posterior horn that was likely due to degenerative changes and thickened medial collateral ligament with surrounding fluid, possibly due to a remote injury or secondary to arthritic disease.  A treatment report dated August 30, 2004, noted that the Veteran complained of left knee pain with an identified date of a hyperextension/twisting injury in May 2004.  It was noted that he was followed by private medical care providers and provided a diagnosis of medial collateral ligament injury.  The examiner noted examination and MRI findings and provided diagnoses of anterior collateral ligament tear, medial meniscus tear, and condylar edema due to pre-existing injury.  

A private medical statement based on an examination in December 2004 found the Veteran was not fit for military duties during the period from September 9, 2004, to January 4, 2005.  The diagnosis was degenerative joint disease and it was noted that the medical treatment provided included a knee brace.  Private treatment records show the Veteran underwent left knee surgery in September 2005 including a partial medical meniscectomy and chondroplasty of the patellofemoral joint, lateral and medial compartments.

On VA examination in February 2012 the Veteran reported that he sustained a left knee MCL injury in May 2004 while carrying a bed upstairs at home and not on military duty.  He stated he had also re-injured his right knee at that time.  He asserted that his knees had worsened from running after he was activated for service in August 2004.  The examiner found the Veteran's knee disorder clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.  As rationale for the opinion it was noted the Veteran reported increased pain from physical fitness training, but no traumatic injury.  In a November 2014 addendum, the examiner noted the Veteran's initial right knee injury MCL tear was in May 2004 with knee popping, and that running in August 2004 most likely aggravated the disorder.  No additional opinion as to the left knee was provided.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide copies of any existing pertinent medical records from the Maui Medical Group and North Shore Orthopedics dated for the period from January 2003 to August 2004, or to provide any additional authorization for VA assistance to obtain them.

2.  Upon receipt of those records or upon determination that further VA efforts as to those records are not required, obtain a clarifying medical opinion from the February 2012/November 2014 VA examiner, or another appropriate medical specialist if that examiner is unavailable, addressing whether clear and unmistakable evidence demonstrates that the Veteran's pre-existing left knee disability underwent no increase in severity beyond the natural progress of the disorder during service in August 2004.  The examiner must review the record, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.  The examiner should reconcile that opinion with the previous opinions.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a left knee disability was caused by a service-connected right knee disability.  The examiner should further provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a left knee disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected right knee disability.  

3.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

